DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 24, 2021 has been entered.

Response to Amendment
2.	Claims 29, 35, 41 and 42 have been amended and claims 44-46 canceled as requested in the amendment filed on August 24, 2021. Following the amendment, claims 29-38 and 40-43 are pending in the instant application.
3.	Claims 29-38 and 40-43 are under examination in the instant office action.
4.	Any objection or rejection of record, which is not expressly repeated in this action has been overcome by Applicant’s response and withdrawn.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claim(s) 29-38 and 40-43 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication 2012/0094299, IDS of 04/26/2021.
Claims 29-38 and 40-43 encompass a method of detecting poly-Alanine RAN protein in a sample by contacting the sample with an antibody that is produced by administering to a non-human subject a peptide comprising the amino acid sequence of SEQ ID NO: 19.
The 2012/0094299 document teaches a polypeptide comprising at least six contiguous amino acids of the C-terminal sequence of the polypeptide of the amino acid sequence of SEQ ID NO: 32, which is 100% identical to the instant polypeptide of SEQ ID NO: 19, see sequence alignment below.
US-13-262-477-32
; Sequence 32, Application US/13262477
; Publication No. US20120094299A1
; GENERAL INFORMATION
;  APPLICANT: Regents of the University of Minnesota
;  TITLE OF INVENTION: NUCLEOTIDE REPEAT EXPANSION-ASSOCIATED POLYPEPTIDES AND USES
;  TITLE OF INVENTION:THEREOF
;  FILE REFERENCE: 110.03130201
;  CURRENT APPLICATION NUMBER: US/13/262,477
;  CURRENT FILING DATE: 2011-12-21
;  PRIOR APPLICATION NUMBER: PCT/US2010/029673
;  PRIOR FILING DATE: 2010-04-01
;  PRIOR APPLICATION NUMBER: 61/165,967
;  PRIOR FILING DATE: 2009-04-02
;  NUMBER OF SEQ ID NOS: 171
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 32
;  LENGTH: 131
;  TYPE: PRT
;  ORGANISM: artificial
;  FEATURE:
;  OTHER INFORMATION: RAN-tranlsated polypeptide
US-13-262-477-32

  Query Match             100.0%;  Score 61;  DB 10;  Length 131;
  Best Local Similarity   100.0%;  
  Matches   12;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 APAAAPAATRPG 12
              ||||||||||||
Db        118 APAAAPAATRPG 129
 
Further, the  2012/0094299 document teaches antibodies and production of antibodies that bind to RAN-polypeptides at claim 12 and paragraphs [0084],[085], [0154] as well as methods of detecting RAN-polypeptides at claims 14-27, [085], [0103] and within the entire text of the document. Finally, the immunofluorescence techniques, including HIER protocols, are described at least at [0158]-[0161]. Thus, the 2012/0094299 document fully teaches the instant claimed invention.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
6.	Claims 29-38 and 40-43 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of copending Application No. 16/650,016 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims encompass identical subject matter of detecting RAN proteins in a sample by an immunoassay.


Conclusion
7.	No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLGA N CHERNYSHEV whose telephone number is (571)272-0870. The examiner can normally be reached 9AM to 5:30PM, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on (571)272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/OLGA N CHERNYSHEV/Primary Examiner, Art Unit 1649                                                                                                                                                                                                        
January 21, 2022